Citation Nr: 9930943	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-26 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962 and from November 1962 to July 1964.  He died in March 
1997.  The appellant is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 1997, May 1998 and December 1998 rating 
decisions by the VARO in Cleveland, Ohio.  

At no time during the appeal period has the appellant 
disagreed with the denial of entitlement to eligibility for 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in March 1997 at the age of 54, as the 
result of a primary cardiac event.  

3.  At the time of the veteran's death, service connection 
was in effect for the following:  Arthritis of the 
lumbosacral spine, evaluated as 40 percent disabling; 
paralysis of the left vocal cord, evaluated as 30 percent 
disabling; shortening of the right leg due to injury, 
evaluated as 10 percent disabling; phlebitis of the right leg 
and thigh, evaluated as 10 percent disabling; a brain 
concussion, evaluated as 10 percent disabling; the residuals 
of a fractured jaw, evaluated as noncompensable; a scar on 
the left eyebrow, evaluated as noncompensable; and missing 
teeth, evaluated as noncompensable.  

4.  The fatal cardiac event was initially demonstrated years 
after service, and has not been shown to be etiologically 
related to service or to service-connected disability.

5.  The veteran did not sustain additional disability as a 
result of VA medical treatment.

6.  Service-connected disability rated 100 percent for the 10 
year period immediately preceding death has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).

2.  The criteria for entitlement to VA DIC on the basis of 
disability caused by VA medical treatment have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).

3.  The claim of entitlement to VA DIC under the provisions 
of 38 U.S.C.A. § 1318 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death may 
be granted when it can be shown that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For certain disabilities, such as cancer or 
cardiovascular disability, service connection may be presumed 
when that disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

The threshold question is whether a claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, that is, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

In order for the appellant's claim for service connection for 
the cause of the veteran's death to be well grounded, there 
must be competent (medical) evidence of fatal disability, 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where 
the determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible or possible is 
required in order for the claim to be well grounded.  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions. LeShore v. Brown, 8 Vet. App. 406, 408 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

After reviewing the record, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on a direct basis is well 
grounded.  Competent evidence is of record stating that the 
cause of death was squamous cell cancer of the larynx, due to 
an incompetent larynx, and at the time of the veteran's 
death, service connection had been established for post-
traumatic paralysis of the left vocal cord.  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to that claim.  Indeed, nothing in the claims folder 
indicates that there is any outstanding evidence which could 
support the claim.  

The death certificate shows that the veteran died in March 
1997 as a result of squamous cell cancer of the larynx due to 
an incompetent larynx.  He was 54 years old.

At the time of the veteran's death, service connection was in 
effect for the following:  Arthritis of the lumbosacral 
spine, evaluated as 40 percent disabling; paralysis of the 
left vocal cord, evaluated as 30 percent disabling; 
shortening of the right leg due to injury, evaluated as 10 
percent disabling; phlebitis of the right leg and thigh, 
evaluated as 10 percent disabling; a brain concussion, 
evaluated as 10 percent disabling; the residuals of a 
fractured jaw, evaluated as noncompensable; a scar on the 
left eyebrow, evaluated as noncompensable; and missing teeth, 
evaluated as noncompensable.  The combined evaluation for the 
veteran's service-connected disabilities was 70 percent.

The veteran's service medical records are completely negative 
for any evidence of cardiopulmonary impairment, cancer of the 
larynx or of an incompetent larynx.  They do show, however, 
that the veteran sustained cicatricial deformity of the 
larynx with paralysis of the left vocal cord as a result of 
an automobile accident in service in July 1960.  Thereafter, 
he experienced chronic hoarseness; and in December 1960, a 
direct laryngoscopy revealed an old avulsion of the arytenoid 
cartilage on the left.  Soon after service, service 
connection was granted for paralysis of the left vocal cord.

During VA hospitalization from January to February 1976, the 
veteran underwent a Teflon injection of his paralyzed left 
vocal cord.  Thereafter, the veteran was seen from time to 
time for complaints of chronic hoarseness.

In July 1994, the veteran underwent left laser 
arytenoidectomy at a VA Medical Center (MC), after he 
complained of a cough with airway obstruction and dyspnea on 
exertion.

In June 1995, the veteran was hospitalized by VA for 
complaints of a chronic cough and hoarseness.  There was a 
1.5 cm ulcerative lesion on the surface of the epiglottis on 
the right, which was shown by biopsy to be microinvasive 
squamous cell carcinoma.  Thereafter, the veteran underwent 
radiation therapy.

In January 1996, the veteran underwent a tracheostomy at a 
VAMC, after complaining of difficulty breathing. 

During VA hospitalization in December 1996, a laryngoscopy 
disclosed a suspicious lesion in the right aryepiglottic fold 
and infrahyoid region.  A biopsy revealed significant 
subglottic stenosis, supraglottic fibrosis, and edema; 
however, there were no malignant cells.

In January 1997, the veteran was hospitalized by VA for 
complaints of difficulty swallowing, shortness of breath, and 
hoarseness.  A flexible pharyngoscopy and laryngoscopy 
revealed diffuse supraglottic swelling, greater on the right 
than the left, as well as paralysis of the left vocal cord.  
The following month, the veteran underwent a total 
laryngectomy due to an incompetent larynx.  It was noted that 
the incompetent larynx had been due to a prior Teflon 
injection, radiation therapy, and cancer.  Biopsies revealed 
no evidence of tumor.  Several days after the surgery, a 
barium swallow revealed no leakage and no evidence of a 
fistula.

Two days after his release, the veteran was readmitted to the 
hospital with a fever and reports of pudding, water, and 
saliva flowing through his stomal site.  The diagnosis was a 
pharyngocutaneous fistula status post total laryngectomy.

In March 1997, the veteran was hospitalized for fever and 
hematemesis.  A barium swallow showed that the fistula was 
closed.  An upper endoscopy revealed a healing ulcer of the 
antrum, thought to be secondary to trauma.  It was also 
thought the bleeding was due to the antral lesions.  While 
eating lunch the day after his admission, the veteran passed 
out.  Efforts to revive him failed.  An autopsy was declined.  

A review of the record is negative for any evidence of 
squamous cell carcinoma of the larynx in service or during 
the first year after service.  It is also negative for a 
diagnosis of an incompetent larynx in service.  Although 
neither disability was clinically reported until the mid-
1990's, the February 1997 hospital report suggests that the 
incompetent larynx was due, in part, to the Teflon injection 
in 1976.  As noted above, that injection was administered 
during treatment for the service-connected left vocal cord 
paralysis.  A VA medical opinion, dated in April 1998, also 
suggested that the paralyzed left vocal cord contributed to 
the diagnosis of an incompetent larynx.  While such evidence 
is sufficient to render the claim well grounded, it is not 
dispositive of the issue.  

The reported cause of death notwithstanding, the evidence 
shows that at the time of his death, the veteran did not 
actually have cancer of the larynx.  Indeed, in February and 
April 1998, following reviews of the evidence, the physician 
who signed the death certificate, Satwant Singh, M.D., and a 
VA ear, nose, and throat (ENT) specialist, Mark Furin, 
clarified the cause of the veteran's death.  They concurred 
that there was no recurrence of the veteran's cancer after 
1995.  In particular, they noted that the biopsy reports, 
dated in December 1996 and February 1997, were negative for 
cancer of the larynx.  Dr. Singh stated that due to the 
possibility of sampling error, the possibility of recurrent 
cancer could not be completely excluded; however, he did not 
cite any affirmative evidence of such recurrence. 

The final hospital report, dated in March 1997, shows that 
the veteran died as a result of cardiopulmonary arrest.  In 
February 1998, Dr. Singh noted that cardiopulmonary arrest 
could not be listed as a cause of death on death 
certificates.  In essence, he stated that he felt constrained 
to report laryngeal carcinoma as the cause of the veteran's 
death.  He noted that that had been the veteran's primary 
health problem and that in the absence of an autopsy (which 
had been refused by the appellant), he had had no alternative 
but to list laryngeal carcinoma as the underlying cause of 
death.  He stated that the cardiopulmonary arrest had been a 
sudden and unexpected occurrence, which was most commonly due 
to coronary artery disease, and that the only way to decipher 
the cause would have been with an autopsy.  

In any event, both Dr. Singh and the ENT specialist concluded 
that it was more likely that a primary cardiac event was the 
cause of death rather than laryngeal cancer and its 
complications.  There is no evidence that the veteran had 
cardiovascular problems in service or during the first year 
after his discharge from service, and there is no medical 
evidence of a nexus between any cardiac event and service or 
any service-connected disability.  Accordingly, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death on a direct basis.

The appellant also contends that the veteran's death was the 
result of disability caused by VA medical treatment.  She 
suggests that the Teflon injection caused the veteran's 
cancer.  She also suggests that the total laryngectomy 
resulted in bleeding which contributed to the veteran's 
death.

The appellant's claim was received prior to October 1, 1997.  
As such, it must be adjudicated under the provisions as they 
existed prior to that date.  The applicable provisions of 38 
U.S.C.A. § 1151 state that where there is no willful 
misconduct by the veteran, additional disability resulting 
from VA medical or surgical treatment causing injury, or 
aggravation thereof, shall be compensated as if service 
connected.  The Board notes that there is no evidence or 
contention as to an issue of willful misconduct in this 
claim.

Not every additional disability that occurs during or 
following VA medical treatment is compensable.  Regulatory 
provisions require that it be established that additional 
disability is actually the result of VA treatment and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
regulations also provide that compensation is not warranted 
for the continuance or natural progress of a disease or 
injury, or for the "necessary" consequences of properly 
administered treatment to which the veteran consented.  38 
C.F.R. § 3.358(b)(2)(c)(3).  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  These regulations 
have been found to properly implement the provisions of 
38 U.S.C.A. § 1151.  See Brown v. Gardner, 513 U.S. 115 
(1994).  

Again, however, the preponderance of the evidence does not 
show that any of the veteran's treatment at VA caused 
additional disability which resulted in his death.  Although 
the treatment plan from the VA report of hospitalization from 
January to February 1997 shows that the veteran's incompetent 
larynx was due, in part, to the Teflon injection in 1976, the 
preponderance of the evidence does not support a cause-and-
effect relationship.  Rather it shows that the Teflon 
injection in 1976 and development of cancer almost 20 years 
later constitutes no more than a chronology of events.  While 
the veteran ultimately underwent a total laryngectomy at a 
VAMC, the evidence does not show that such treatment resulted 
in additional disability (including the antral ulcers and 
associated bleeding), which contributed to his death.  
Indeed, neither Dr. Singh nor the ENT specialist found 
evidence of such a relationship.  As noted above, they concur 
that the veteran's death was more likely the result of an 
unrelated primary cardiac event which was sudden and 
unexpected and that it was less likely the result of the 
veteran's poor health status secondary to laryngeal carcinoma 
and its complications.  It follows then that entitlement to 
VA DIC under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.

Finally, the appellant argues that she is entitled to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 (West 1991).  Under that statute, a surviving spouse 
is entitled to DIC, even if a service-connected condition did 
not cause or contribute to the veteran's death, if at the 
time of death, the veteran was either receiving or entitled 
to receive a total disability rating continuously for ten or 
more years preceding death.  See Wingo v. West, 11 Vet. 
App. 307 (1998).  A survivor can establish entitlement to DIC 
benefits in three ways: (1) by showing that the veteran had 
been continuously rated as totally disabled for ten or more 
years preceding death; (2) by bringing a successful claim of 
clear and unmistakable error (CUE) (see 38 C.F.R. § 3.105(a) 
(1999)), demonstrating that but for an error in a previous 
adjudication, the veteran would have met the duration 
requirements see Damrel v. Brown, 6 Vet. App. 242 (1994); or 
(3) by demonstrating that the veteran hypothetically would 
have been entitled to receive a different decision on a 
service-related issue based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death.  
Green v. Brown, 10 Vet. App. 111 (1997). 

It is undisputed that the combined rating of the veteran's 
service-connected disabilities was 70% disabling at the time 
of his death and had been no more than such for the preceding 
10 years.  The appellant has not suggested CUE in any prior 
ratings, and has provided no competent evidence that the 
veteran should have been rated as 100 percent disabled during 
the 10 years prior to his death.  She provides no medical 
evidence to support that contention, and as a layperson, she 
is not qualified to render opinions which require medical 
expertise.  LeShore v. Brown, 8 Vet. App. at 408; Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  Accordingly, her 
contentions alone cannot serve to well ground the claim under 
section 1318.  Wingo v. West, 11 Vet. App. at 310.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1151 is denied.

Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

